Citation Nr: 0830652	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1980 to February 1985.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision by the Cleveland Regional Office (RO) of 
the Department of Veterans Affairs (VA) that continued a 20 
percent rating for lumbosacral disc disease.  In July 2008, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his July 2008 Travel Board hearing, the veteran 
testified that he received recent treatment for his lumbar 
disc disease at the Akron VA Community Outpatient Clinic.  As 
such records are constructively of record and may have some 
bearing on the veteran's claim, they must be obtained.  The 
veteran also indicated that he periodically saw a private 
physician for his back.  Contemporaneous private treatment 
records should be associated with the claims file.   

The record suggested that the veteran's lumbar disc disease 
increased in severity since the last VA examination in 
November 2005.  Correspondence from Dr. K. G. N. to the 
veteran's employer showed that the veteran repeatedly was 
unable to work due to back pain in 2006.  In a December 2006 
letter, Dr. K. G. N. stated that the veteran's chronic 
intermittent back pain increased significantly over the past 
year.  He offered to provide copies of the veteran's medical 
records.  During his July 2008 Travel Board hearing, the 
veteran indicated that he was recently prescribed a TENS unit 
and that he believed that his back disorder had increased in 
severity.  As it appears that the veteran's lumbar disc 
disease has increased in severity since his last VA 
examination, a new VA examination is indicated. 

Further Veterans Claims Assistance Act (VCAA) notice 
addressing the appealed claim should also be provided.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and its 
implementing regulations, to include all 
necessary information pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
In that regard, the notice must inform the 
veteran of the all of the following:

a.  That to substantiate a claim, the 
claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life;

b.  For each service-connected disability, 
at least general notice, if applicable, 
that particular rating criteria distinct 
from simply worsening of the disability or 
increased impairment of work capacity, 
such as specific measurements or findings, 
are required for an increased evaluation;

c.  That if an increase in disability is 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from 0% to as much as 100% (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and Examples (examples must be 
provided) of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for a 
lumbosacral disc disease since 2005.  The 
RO/AMC should obtain complete records 
(those not already secured) of such 
treatment from all sources identified, 
including the Akron VA Community 
Outpatient Clinic and Kaiser Permanente. 

3.  The RO/AMC should also arrange for an 
appropriate VA examination to ascertain 
the current severity of the veteran's 
service-connected lumbosacral disc 
disease.  The examiner should review the 
claims file and note that review in the 
report.  The examiner should ascertain 
thoracolumbar active and passive ranges of 
motion, and determine whether there is 
weakened movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion due to such factors.  The examiner 
should also opine as to the degree to 
which pain could limit functional ability 
during flare-ups or on use over a period 
of time.  The examiner should comment as 
to whether the low back disorder has 
resulted in incapacitating episodes (as 
defined in the rating criteria) and the 
frequency and duration.  Any indicated 
tests or studies should be completed.  The 
examiner should further note whether the 
low back disorder is manifested by 
neurologic symptoms (and if so, the nature 
and extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, the degree thereof and whether 
it is at a favorable or unfavorable angle.  

4.  The RO/AMC should then readjudicate 
the claim.  If the claim remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




